DETAILED ACTION

Claims 1-20 are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone correspondence with Jacques Loock (REG NO. 70,140) on March 21, 2022.

The application has been amended as follows:

	1. (Previously Presented) a method comprising: at a server system for a social media platform, assigning to a defined geographical area an availability parameter that determines availability for viewing of social media content originating from the defined geographical area, the assigned availability parameter being different from a default availability parameter that is by default associated with multiple geographical areas managed by the server system; causing generation of a map-based graphical user interface (GUI) on a user device, the map-based GUI having an interactive map providing access to geo-tagged social media items, each geo- tagged social media item having an associated geographical location of origin; and based at least in part on the assigned availability parameter particular to the defined geographical area, making available for viewing via the map-based GUI social media content uploaded to the social media platform, such that availability of each social media item having an associated geographic 

	2. (Previously Presented) The method of claim 1, wherein the making available of the social media content comprises filtering the social media content to exclude each social media item having a geographic location of origin corresponding to the defined geographical area.

	3. (Previously Presented) The method of claim 2, wherein the filtering comprises, for each of multiple social media items comprising the social media content: identifying the geographical location of the social media item based on geo-tagging information associated therewith; identifying a particular one of multiple defined geographical areas within which the identified geographic location of origin falls; identifying the respective availability parameter associated with the identified defined geographical area; and determining an availability status of the social media item based on the identified availability parameter.

4. (Original) The method of claim 1, wherein the assigned availability parameter indicates exclusion from availability, such that any social media item with a geographical location within the defined geographical area is excluded from availability via the map-based GUI for all users.

5. (Previously Presented) The method of claim 1, wherein the assigned availability parameter indicates conditional exclusion based on one or more user attributes, such that availability via the map-based GUI of each social media item having a geographic location of origin within the defined geographical area is variable dependent on the one or more attributes of a user associated with the user device.



7. (Original) The method of claim 6, wherein the making available of the social media content comprises, for each social media item having a geographical location within the defined geographical area: determining an age value of the user associated with the user device; and making the social media item accessible via the map-based GUI conditional upon the age value of the user being greater than a threshold age indicated by the age restriction value associated with the defined geographical area.

8. (Original) The method of claim 1, further comprising at the server system, providing a curation interface enabling management of multiple defined geographical areas, wherein the assigning of the availability parameter to the defined geographical area is responsive to selective user input by a human operator via the curation interface.

9. (Original) The method of claim 8, further comprising enabling definition of the geographical area by the human operator via the curation interface.

10. (Original) The method of claim 1, wherein the assigning of the availability parameter is performed in an automated procedure based at least in part on user reports received with respect to social media items originating from the defined geographical area.

11. (Previously Presented) A system comprising: one or more computer processor devices; and one or more memories having stored thereon machine-readable instructions that, when executed, configure the one or more computer processor devices to perform operations comprising: at a server system for a social media platform, assigning to a defined geographical 

12. (Previously Presented) The system of claim 11, wherein the making available of the social media content comprises filtering the social media content to exclude each social media item having a geographic location of origin corresponding to the defined geographical area.

13. (Previously Presented) The system of claim 12, wherein the instructions configure the one or more computer processor devices to filter the social media content in a process comprising, for each of multiple social media items comprising the social media content: identifying the geographical location of the social media item based on geo-tagging information associated therewith; identifying a particular one of multiple defined geographical areas within which the identified geographic location of origin falls; identifying the respective availability parameter associated with the identified defined geographical area; and determining an availability status of the social media item based on the identified availability parameter.



15. (Previously Presented) The system of claim 11, wherein the assigned availability parameter indicates conditional exclusion based on one or more user attributes, such that availability via the map-based GUI of each social media item having a geographic location of origin within the defined geographical area is variable dependent on the one or more attributes of a user associated with the user device.

16. (Original) The system of claim 15, wherein the availability parameter indicates an age restriction value.

17. (Original) The system of claim 16, wherein the instructions configure the one or more computer processor devices to make the social media content available in a process comprising, for each social media item having a geographical location within the defined geographical area: determining an age value of the user associated with the user device; and making the social media item accessible via the map-based GUI conditional upon the age value of the user being greater than a threshold age indicated by the age restriction value associated with the defined geographical area.

18. (Original) The system of claim 11, wherein the instructions further configure the one or more computer processor devices to: at the server system, provide a curation interface enabling management of multiple defined geographical areas, wherein the assigning of the 

19. (Original) The system of claim 11, wherein the instructions configure the one or more computer processor devices such that the assigning of the availability parameter is performed in an automated procedure based at least in part on user reports received with respect to social media items originating from the defined geographical area.

20. (Previously Presented) a computer readable storage medium having stored thereon instructions that cause one or more computer processor devices, when executing the instructions, to perform operations comprising: at a server system for a social media platform, assigning to a defined geographical area an availability parameter that determines availability for viewing of social media content originating from the defined geographical area, the assigned availability parameter being different from a default availability parameter that is by default associated with multiple geographical areas managed by the server system; causing generation of a map-based graphical user interface (GUI) on a user device, the map-based GUI having an interactive map providing access to geo-tagged social media items, each geo- tagged social media item having an associated geographical location; and based at least in part on the assigned availability parameter particular to the defined geographical area, making available for viewing via the map-based GUI social media content uploaded to the social media platform, such that availability of each social media item having an associated geographic location of origin corresponding to the defined geographical area is automatically restricted based on the assigned availability parameter of the defined geographical area.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/            Primary Examiner, Art Unit 2449